Citation Nr: 0948497	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
November 1967.  The appellant is his widow.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2004, the appellant testified at a 
personal hearing before a Decision Review Officer (DRO).  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

In July 2007, the Board denied service connection for cuase 
of the Veteran's death and educational benefits for 
dependents under 38 U.S.C. Chapter 35.  The Veteran appealed 
the Board's decision, in part, to the United States Court of 
Appeals for Veterans Claims (Court).  

In a December 2007 order, the Court granted a Joint Motion to 
vacate and remand the Board's July 2007 decision.  Pursuant 
to the actions requested in the Joint Motion, both issues 
were remanded to the Board for development and readjudication 
consistent with the directives contained therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

From review of the claims file it appears that the Veteran's 
claims folder was lost and the current file is a rebuilt one.  
However relevant documents, particularly service treatment 
records are not associated with the claims file.  

Although in 1998 and 2003, the RO took steps to confirm the 
Veteran's unverified periods of service, including his 
Vietnam service, as well as requested certain service 
personnel records, they did not take steps to obtain any 
service treatment records.  These records are within the 
custody of a federal department or agency and therefore fall 
under the 38 C.F.R. § 3.159(c)(2) duty to assist.

Also because the claim for Chapter 35 benefits is 
inextricably intertwined with the pending cause of death 
claim, it is appropriate to defer consideration of this claim 
until the development requested is complete.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Accordingly, a decision on 
the Chapter 35 benefits issue is deferred pending completion 
of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant with specifically tailored 
notice of the information and evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death, as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
In particular provide her with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
Also, advise the appellant that an 
effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such.  See 
generally Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Obtain the Veteran's service 
treatment records.  All requests for 
these records should be documented in the 
claims file.  Any responses, positive or 
negative, should also be documented, and 
requests must continue until the AOJ 
determines that these records do not 
exist or that further attempts to obtain 
them would be futile.  If these records 
cannot be obtained, then inform the 
appellant of the unavailability of these 
records, as well as the steps taken by 
the AOJ to obtain them.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate both claims by evaluating 
all evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  Make a 
determination as to whether the criteria 
for basic eligibility for Dependents' 
Education Assistance under 38 U.S.C. 
Chapter 35 have been met.  

4.  If the benefits sought on appeal 
remains denied, furnish the appellant an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


